DISSENTING OPINION
Mollison, Judge:
I am constrained to dissent from the decision and judgment of my colleagues in this case. The legal situation herein is distinguished from that which obtained in the case of United States v. *129Kung Chen Fur Corporation, 38 C. C. P. A. (Customs) 107, C. A. D. 447, cited and relied upon by the majority, by reason of the particular language of the tariff provision under which the lambskin plates at bar were assessed with duty, which provision is different from that under which the kidskin plates in the Kung Chen case were assessed. In short, a different issue is here presented.
The kidskin plates in the Kung Chen case were classified by the collector of customs under paragraph 1519 (a) of the Tariff Act of 1930, which reads:
Dressed furs and dressed fur skins (except silver or black fox), and plates, mats, linings, strips, and crosses of dressed dog, goat, or kid skins * * *.
The lambskin plates at bar were classified by the collector under paragraph 1519 (b) of the same act, which reads:
Manufactures of fur (except silver or black fox), further advanced than dressing, prepared for use as material (whether or not joined or sewed together) including plates, mats, linings, strips, and crosses (except plates, mats, linings, strips, and crosses of dog, goat, and kid skins) * * *.
Language substantially the same as that immediately above was construed by our appellate court in Carlowitz v. United States, 2 Ct. Cust. Appls. 172, T. D. 31681, and it was held that the words “plates, linings, and crosses,” appearing in paragraph 439 of the Tariff Act of 1909, were words of extension rather than specification, and that whether they were dressed or dyed or not plates, linings, and crosses were properly dutiable thereunder.
The rationale of that decision is that plates, etc., are manufactures of fur (Caracul Fur Co. (Inc.) et al. v. United States, 17 C. C. P. A. (Customs) 262, T. D. 43687) in the sense that they represent a class of fur material, advanced beyond the raw state but not made into fur articles.
The fact, pointed out by the majority herein, that the linings in the Carlowitz case were dressed while the plates in the case at bar were not dressed makes no difference in the result. In expounding the law in the Carlowitz case, our appellate court was emphatic in pointing out that inasmuch as the words “plates, linings, and crosses” were words of extension, they were not limited by the words “further advanced than dressing and dyeing,” which followed the designation “Manufactures of fur.” The court held that the statutory words “including plates, linings, and crosses” had the effect of including plates, linings, and crosses in the category of “manufactures of furs” without limiting them to such as were “further advanced than dressing and dyeing.”
I am further constrained to dissent for the reason that I believe that the words “Furs” and “fur skins,” as used in paragraph 1681 of the free list, do not embrace plates of fur in view of the evident plan or arrangement of Congress in the classification of furs and fur products *130whereby plates, etc., are very carefully distinguished and treated separately from other classes of furs and fur products. I refer to my dissenting opinion in the case of Kung Chen Fur Corpn. v. United States, 29 Cust. Ct. 266, 270 et seq., C. D. 1480, wherein this matter is more fully discussed.